Fourth Court of Appeals
                           San Antonio, Texas

                                 JUDGMENT
                              No. 04-13-00131-CV

                     IN THE INTEREST OF A.G., a Child

          From the 407th Judicial District Court, Bexar County, Texas
                       Trial Court No. 2012-PA-01373
                  Honorable Richard Garcia, Judge Presiding

BEFORE JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE ALVAREZ

In accordance with this court’s opinion of this date, the trial court’s order is AFFIRMED.

SIGNED August 28, 2013.


                                         _________________________________
                                         Patricia O. Alvarez, Justice